Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. Section 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with theAnnual Report of Golden Star Resource Corp. (the "Company") on Form 10-Q for thequarter endedSeptember 30, 2009 as filed with the Securities and Exchange Commission on the date here of (the "report"), I, Marilyn Miller , Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in this Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated this 13th day of November, 2009. /s/ MARILYN MILLER Marilyn Miller Chief Financial Officer
